                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    RODERICK JOHNSON,                                No. 4:18-CV-01924

                    Plaintiff,                       (Judge Brann)

          v.

    PENNSYLVANIA DEPARTMENT
    OF CORRECTIONS, et al.,

                    Defendants.

                                  MEMORANDUM OPINION

                                       MAY 7, 2019

I.      BACKGROUND

        In 1997, Roderick Johnson was convicted in Pennsylvania state court of two

counts of first-degree murder and was sentenced to death.1 As a result of that

sentence, from February 1998 until January 2018, Johnson was incarcerated in

various capital units within the Pennsylvania Department of Corrections where he

was placed in solitary confinement.2 Among the conditions that Johnson alleges

accompanied solitary confinement were: confinement alone in his cell for 22 to 24

hours per day, with nearly all activities occurring within that cell; only 2 hours of

recreational activity per day in a cage with another inmate; no physical contact


1
     Doc. 3-1 at 39.
2
     Doc. 3 at 2.
during family visits; showering only 3 times per week; being strip searched and

handcuffed for any movements outside of his cell; no access to general population

programs such as music programs, tutoring, or exercise equipment; and being

confined in a small cage during visits to the prison’s law library.3

        Beginning shortly after he was convicted, Johnson undertook numerous

attempts to vacate his convictions and sentence, first through a direct appeal, then

various collateral review actions in state and federal court.4 Eventually, Johnson

obtained several exculpatory documents that were withheld from the defense during

trial.5 Based on that information, Johnson amended a petition for post-conviction

relief (“PCR”) to include an alleged violation of his Brady6 rights; on July 6, 2015,

the PCR court granted Johnson’s petition, vacated his convictions and sentence, and

ordered a new trial.7 The Commonwealth appealed that decision, and on December

19, 2017, the Supreme Court of Pennsylvania affirmed the PCR court’s decision.8

Johnson was transferred out of the capital unit on January 11, 2018.9




3
    Id. at 8-9.
4
    Doc. 3-1 at 42-43.
5
    Id. at 44-45.
6
    Brady v. Maryland, 373 U.S. 83 (1963).
7
    Doc. 3-1 at 45-46.
8
    Id. at 39-53.
9
    Doc. 3 at 2.


                                             2
        In May 2018, Johnson filed this civil rights action, pursuant to 42 U.S.C.

§ 1983, alleging that Defendants violated his Fifth, Eighth, and Fourteenth

Amendment rights by (1) placing Johnson in solitary confinement for two decades

in inhumane conditions and (2) confining Johnson in the capital unit for years after

his convictions and death sentence were vacated.10 Defendants have filed a motion

to dismiss in which they argue that: (1) Johnson’s Eighth Amendment claim fails

because the United States Court of Appeals for the Third Circuit previously

concluded that the conditions of confinement in Pennsylvania’s capital units do not

violated the Eighth Amendment; (2) Johnson’s due process claim fails because the

order vacating his convictions was stayed pending appeal and, thus, Johnson had no

protected liberty interest in avoiding the capital unit; and (3) Defendants are entitled

to qualified immunity.11 Johnson filed a response, asserting that the Pennsylvania

Department of Corrections’ decision to alter the conditions of confinement for

current capital unit inmates demonstrates that it knew such conditions violated the

Eighth Amendment.12

        After the motion to dismiss was filed, this Court granted Johnson’s motion to

amend his complaint.13 Because the Court granted leave to amend, it concluded that


10
     Doc. 3.
11
     Doc. 30.
12
     Docs. 36, 37.
13
     Doc. 51.


                                           3
Defendants’ motion to dismiss was moot, and denied it as such.14 However, Johnson

subsequently informed the Court that he no longer wishes to amend his complaint.15

In light of Johnson’s stated preference to have his complaint ruled on as filed,

Defendants’ motion to dismiss is not moot and is instead ripe for consideration. For

the following reasons, the motion will be granted.

II.         DISCUSSION

            “In reviewing a dismissal under Federal Rule of Civil Procedure 12(b)(6),

[this Court must] accept all factual allegations as true, [and] construe the complaint

in the light most favorable to the plaintiff.”16 “Under Rule 12(b)(6), a motion to

dismiss may be granted only if, accepting all well-pleaded allegations in the

complaint as true and viewing them in the light most favorable to the plaintiff, a

court finds that plaintiff’s claims lack facial plausibility.”17 “This requires a plaintiff

to plead sufficient factual matter to show that the claim is facially plausible, thus

enabling the court to draw the reasonable inference that the defendant is liable for

misconduct alleged.”18




14
      Id. at 3.
15
      Doc. 52.
16
      Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011) (internal quotation marks
      omitted).
17
      Id.
18
      Id. (internal quotation marks omitted).


                                                4
           In considering motions to dismiss, district courts must be mindful that public

officials are afforded qualified immunity for acts undertaken in their official

capacities.       “Under the doctrine of qualified immunity, ‘officials performing

discretionary functions generally are shielded from liability for civil damages insofar

as their conduct does not violate clearly established statutory or constitutional

rights.’”19 Assessing a qualified immunity defense involves a two-step process: first

the Court must “determine whether a right has been violated. If it has, [this Court]

then must decide if the right at issue was clearly established when violated such that

it would have been clear to a reasonable person that her conduct was unlawful.”20

           A.    Eighth Amendment Claim

           Johnson first alleges that his conditions of confinement in various capital units

violated the Eighth Amendment’s prohibition against cruel and unusual

punishment.21 “The Eighth Amendment prohibits the infliction of ‘cruel and unusual

punishments.’”22 “The Supreme Court has interpreted this prohibition . . . to impose

affirmative duties on prison officials to ‘provide humane conditions of

confinement.’”23 “[C]laims concerning conditions of confinement require a plaintiff


19
     Williams v. Sec’y Pa. Dep’t of Corr., 848 F.3d 549, 557 (3d Cir. 2017) (quoting Harlow v.
     Fitzgerald, 457 U.S. 800, 818 (1982)).
20
     Id.
21
     Doc. 3 at 13-14.
22
     Young v. Martin, 801 F.3d 172, 182 (3d Cir. 2015).
23
     Id. (quoting Farmer v. Brennan, 511 U.S. 825, 832 (1994)).


                                                5
to show that the prison conditions ‘posed a substantial risk of serious harm’ and that

the prison officials were deliberately indifferent to that risk.”24 Thus, “the official

must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.”25

        Although the conditions of Johnson’s confinement in capital units were

undoubtedly harsh, binding Third Circuit precedent compels the Court to conclude

that Johnson has failed to state an Eighth Amendment claim. In Peterkin v. Jeffes,26

the Third Circuit examined the conditions of confinement for Pennsylvania capital

unit inmates at two separate prisons. The plaintiffs in Peterkin alleged that those

conditions violated the Eighth Amendment’s prohibition against cruel and unusual

punishment.27 The plaintiffs complained that they were: (1) locked in their cells for

22 to 24 hours per day; (2) forced to conduct almost all activities within their cells;

(3) given small cells; (4) permitted only 3 showers per week; (5) allowed no physical

contact with visitors; (6) provided access to only small, outdoor activity areas; and

(7) permitted no access to general population activities.28




24
     Id. (quoting Farmer, 511 U.S. at 834 (brackets omitted)).
25
     Farmer, 511 U.S. at 837.
26
     855 F.2d 1021 (3d Cir. 1988).
27
     Id. at 1022.
28
     Id. at 1025-26, 1028-29, 1031.


                                                 6
        The Third Circuit carefully analyzed the conditions of confinement for capital

unit inmates and concluded that “the totality of the conditions comprising the

punishment of prisoners under sentence of death at the State Correctional Institutions

at Graterford and Huntingdon does not contravene the eighth amendment.”29 In so

concluding, the Third Circuit emphasized:

        The primary responsibility for operating prisons belongs to prison
        administrators, to other state law enforcement officials and to the state
        legislature. The eighth amendment does not authorize a federal court
        to second guess their decisions nor is it our role to express our
        agreement or disagreement with their overall policies or theories of
        prison administration, as long as we find no constitutional violation.30

        The allegations presented in Johnson’s complaint are nearly identical to those

examined by the Third Circuit in Peterkin. As in Peterkin, Johnson alleges that,

while in the capital unit, he was: (1) locked in his cell for 22 to 24 hours per day; (2)

forced to conduct almost all activities within his cell; (3) provided a small cell; (4)

permitted only 3 showers per week; (5) allowed no physical contact with visitors;

(6) given access to only small, outdoor activity areas; and (7) allowed no access to

general population activities.31 There are only two key differences between the

allegations presented in Peterkin and those in Johnson’s complaint: while the




29
     Id. at 1032; see id. at 1026-33.
30
     Id. at 1032-33.
31
     Doc. 3 at 8-9.


                                           7
plaintiffs in Peterkin had no access to a law library,32 Johnson complains that he was

confined to a small cage while at the law library,33 and Johnson alleges that he was

handcuffed and strip searched whenever he left his cell,34 while no such allegation

was present in Peterkin.

         As to Johnson’s allegations related to the law library, it is notable that the

Third Circuit in Peterkin did not consider the question of access to the law library

under the Eighth Amendment,35 as that issue more properly relates to the First

Amendment right of access to the courts.36 That allegation thus has no impact on

this Court’s Eighth Amendment analysis, although, significantly, Johnson’s access

to the law library was far better than the limited access provided to the plaintiffs in

Peterkin. Johnson’s allegations regarding strip searches is of more concern, as

prolonged use of such searches inevitably has a negative impact on prisoners.37

Nevertheless, there is no allegation that these strip searches—which applied to all


32
     Peterkin, 855 F.2d at 1034.
33
     Doc. 3 at 9.
34
     Id. at 8.
35
     See Peterkin, 855 F.2d at 1022-33.
36
     To the extent that Johnson attempts to assert a First Amendment claim, it necessarily fails since
     there is no allegation that his placement in a confined area within the law library impaired his
     access to the courts, or that he suffered any actual harm from the conditions at the law library.
     See Monroe v. Beard, 536 F.3d 198, 205 (3d Cir. 2008) (noting that complaint must allege
     actual injury resulting from restrictions).
37
     See Williams, 848 F.3d at 554, 563 (noting that “psychological and physical intrusion of these
     ‘full’ body searches” “can trigger devastating psychological consequences, including a loss of
     a sense of self”).


                                                  8
capital unit inmates—was done maliciously or improperly38 and, thus, the addition

of that allegation does not sufficiently distinguish the conditions that Johnson

endured with those found tolerable by the Third Circuit in Peterkin.

        Because Johnson’s allegations are substantially similar to those that the Third

Circuit found tolerable in Peterkin, this Court concludes that Johnson has failed to

state a plausible Eighth Amendment claim related to his conditions of confinement

in the capital unit.39 The Court notes that the Third Circuit stated in Peterkin that

“lengthy segregated confinement of the type considered in this case, after an

inordinate lapse of time, may necessitate periodic review to insure that conditions

once constitutional have not become cruel and unusual.”40 The Third Circuit may

wish to revisit Peterkin in light of the recent advances in social sciences, recent

advanced in our understanding of the impact that prolonged isolation has on an

individual, and the “evolving standards of decency that mark the progress of a

maturing society.”41 This Court does not, however, have the power to revisit binding

precedent on the Third Circuit’s behalf.


38
     See Parkell v. Danberg, 833 F.3d 313, 335-36 (3d Cir. 2016) (holding that even “thrice-daily
     visual-body cavity searches . . . do not constitute cruel and unusual punishment unless they are
     undertaken maliciously or for the purposes of sexually abusing an inmate” (internal quotation
     marks omitted)).
39
     Although Johnson asserts that the Pennsylvania Bureau of Prisons voluntarily revamped its
     capital units (Doc. 36), such action is not evidence that the previous conditions violated the
     Eighth Amendment.
40
     Peterkin, 855 F.2d at 1033.
41
     Id. at 1023.


                                                  9
        Finally, even if the Court were able to conclude that Johnson’s conditions of

confinement in the capital unit violated the Eighth Amendment, Defendants would

be entitled to qualified immunity. As discussed previously, Peterkin addressed

allegations that were substantially similar to those presented by Johnson, and the

Third Circuit has never overruled or questioned its decision in Peterkin.

Consequently, it cannot be said that Johnson’s right to avoid the conditions of

confinement that he describes—if one existed—was clearly established at the time

of his confinement, and Defendants therefore cannot be held liable for any violation

of Johnson’s Eighth Amendment rights.42

        B.      Equal Protection Claim

        Johnson next alleges violations of his Fifth and Fourteenth Amendment equal

protection rights.43 “The Fifth Amendment’s Due Process Clause contains the same

guarantee of equal protection under law as that provided in the Fourteenth

Amendment.”44 “To prevail on his equal protection claim, [Johnson] must show that

the Government has treated [him] differently from a similarly situated party and that


42
     Williams, 848 F.3d at 570 (noting that “[f]or a right to have been ‘clearly established,’ ‘existing
     precedent must have placed the statutory or constitutional question beyond debate’” and
     holding that “although the precedent that existed when Defendants continued Plaintiffs’
     confinement on death row should have suggested caution, it was not sufficient to inform
     Defendants that their conduct violated clearly established law” (quoting Ashcroft v. al–Kidd,
     563 U.S. 731, 741 (2011)).
43
     Doc. 3 at 14-15.
44
     Cabrera v. Attorney Gen. U.S., __ F.3d __, __, No. 18-2192, 2019 WL 1748143, at *2 (3d Cir.
     Apr. 19, 2019) (internal quotation marks omitted).


                                                  10
the Government’s explanation for the differing treatment does not satisfy the

relevant level of scrutiny.”45

        Johnson bases his equal protection claim solely on the assertion that

“[D]efendants knowing[ly] and intentional[ly] fail[ed] to remove [Johnson] from

‘death row’ as housed in solitary confinement once his sentence of death had been

vacated.”46 Thus, Johnson alleges that he was treated dissimilarly from other non-

death-sentenced prisoners. That contention is, however, fatally flawed because

Johnson has identified the wrong comparators.

        Although Johnson’s convictions and sentence were vacated by the PCR court

on July 6, 2015, the Commonwealth filed a timely appeal of that decision.47 Pursuant

to the Pennsylvania Rules of Appellate Procedure, the Commonwealth’s notice of

appeal automatically stayed the PCR court’s order, and that stay “continue[d]

through any proceedings in the United States Supreme Court.”48 The Supreme Court

of Pennsylvania affirmed the PCR court’s decision on December 19, 2017,49 and the

United States Supreme Court denied the Commonwealth’s petition for a writ of

certiorari on October 9, 2018.50 Johnson asserts that he was released from the capital

45
     Id. (internal quotation marks omitted).
46
     Doc. 3 at 14.
47
     Doc. 3-1 at 45-46.
48
     Pa. R. App. P. 1736(b).
49
     Doc. 3-1 at 39.
50
     Pennsylvania v. Johnson, 139 S. Ct. 323 (2018).


                                               11
unit on January 11, 2018,51 less than one month after the Supreme Court of

Pennsylvania’s decision, but well before the stay of the PCR court’s decision was

lifted by operation of the United States Supreme Court’s order denying certiorari.

Consequently, for the entirety of Johnson’s confinement in the capital unit, he was

a death-sentenced inmate and must therefore be compared with other such inmates,

rather than with inmates in the general population. Because Johnson was treated

similarly to other similarly situated death-sentenced inmates, his equal protection

claim fails.52

        C.       Due Process Claim

        Finally, Johnson asserts that his due process rights were violated when he was

confined to the capital unit after his convictions and sentence were vacated.53 “The

Due Process Clause of the Fourteenth Amendment prohibits states from ‘depriving

any person of life, liberty, or property, without due process of law,’ U.S. Const.

amend. XIV, and contains both substantive and procedural components.”54 “The

substantive component of the Due Process Clause limits what government may do

regardless of the fairness of procedures that it employs.”55         “To maintain a



51
     Doc. 3 at 2; see Doc. 30 at 5.
52
     Cabrera, 2019 WL 1748143 at *2.
53
     Doc. 3 at 12-14.
54
     Steele v. Cicchi, 855 F.3d 494, 501 (3d Cir. 2017).
55
     Id. (internal quotation marks omitted).


                                                12
substantive due process claim, [Johnson] must have been deprived of a particular

interest that is protected by the substantive due process clause.”56 Similarly, “[t]o

maintain a procedural due process claim, [Johnson] must show that: (1) Defendants

deprived him of an individual liberty interest that is encompassed within the

Fourteenth Amendment’s protection, and (2) the procedures Defendants made

available to him did not provide due process of law.”57 “The liberty rights protected

by procedural due process are broader than those protected by substantive due

process; they ‘may arise from the Constitution itself, by reason of guarantees implicit

in the word ‘liberty,’ or they ‘may arise from an expectation or interest created by

state laws or policies.’”58

         Thus, whether Johnson asserts a substantive or procedural due process claim,

he must identify a protected liberty interest of which he was deprived by

Defendants.59 Johnson contends that the Third Circuit identified such a protected

liberty interest in Williams v. Secretary Pennsylvania Department of Corrections.

There, the Third Circuit concluded that conditions in Pennsylvania’s capital units—

as applied to prisoners who are not serving a capital sentence—constitute




56
     Id. (internal quotation marks omitted).
57
     Id. at 507.
58
     Id. (quoting Wilkinson v. Austin, 545 U.S. 209, 221 (2005)).
59
     Id. at 501.


                                                13
“significant and atypical conditions of confinement that give rise to a protected

liberty interest.”60

         However, in that case the Commonwealth did not appeal the PCR courts’

orders vacating plaintiffs’ capital sentences.61 Thus, the PCR courts’ orders were

not stayed, and the plaintiffs’ sentences were vacated from the moment those orders

were entered. As a result, the plaintiffs were confined to the capital unit despite no

longer serving active capital sentences.62 In contrast, Johnson was serving an active

capital sentence at all times during his confinement within the capital unit. This

distinction is critical to the Third Circuit’s decision in Williams; not only did the

court decline to extend its holding to “inmates whose death sentences are still active

and viable,”63 it also expressly distinguished its decision from a series of cases in

other circuit courts in which “inmates were all confined pursuant to death sentences

that had not been vacated.”64

         The Third Circuit recognized a consensus among other circuit courts that,

when an inmate is serving a capital sentence, “confinement on death row [i]s not a

significant or atypical hardship for them. Rather, it [i]s expressly within the



60
     Williams, 848 F.3d at 564.
61
     Id. at 555-56.
62
     Id. at 553.
63
     Id. at 552 n.2.
64
     Id. at 569; see id. at 569 n.131 (collecting cases).


                                                   14
‘expected perimeters of the sentence imposed.’”65 Because Williams is inapplicable

here, and in accordance with the wide body of case law holding that the conditions

Johnson faced in the capital unit, although difficult, were expected as part of his

capital sentence, it cannot be said that such conditions presented a significant and

atypical hardship sufficient to create a protected liberty interest.66 In the absence of

a protected liberty interest, Johnson’s due process claim fails. At the very least, in

light of the consensus achieved by various circuit courts holding that confinement in

capital units is not a significant or atypical hardship for death-sentenced prisoners,

even if Johnson’s due process right was violated, such right was not clearly

established at the time it was violated.67 Defendants are therefore entitled to

qualified immunity on this claim.




65
     Id. at 569 (quoting Sandin v. Conner, 515 U.S. 472, 485 (1995)).
66
     See id. at 569 & n.131.
67
     See Kedra v. Schroeter, 876 F.3d 424, 450 (3d Cir. 2017) (noting that courts should “typically
     look to Supreme Court precedent or a consensus in the Courts of Appeals to give an officer
     fair warning that his conduct would be unconstitutional”), cert. denied, 138 S. Ct. 1990 (2018);
     Cole v. Encapera, 758 F. App’x 252, 256 (3d Cir. 2018) (holding that right appellant sought
     to assert was not clearly established in light of contrary out-of-circuit precedent).


                                                 15
III.   CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss is granted. Because

Johnson cannot, as a matter of law, amend his complaint to adequately state any of

the claims asserted, the complaint is dismissed with prejudice.

       An appropriate Order follows.



                                              BY THE COURT:



                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge




                                         16
